 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102
          Telephone: (415) 436-6830
 7        Facsimile: (415) 436-7234
          Email: kyle.waldinger@usdoj.gov
 8
   Attorneys for United States of America
 9

10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                               OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,                         )   No. CR 17-0385 HSG
                                                       )
15           Plaintiff,                                )   JOINT MOTION AND REQUEST (1) FOR
                                                       )   REFERRAL TO PROBATION OFFICE FOR
16      v.                                             )   PREPARATION OF PRESENTENCE REPORT
                                                       )   AND (2) TO CONTINUE SENTENCING
17   ROSHANLAL CHAGANLAL,                              )   HEARING AND ORDER
                                                       )
18           Defendant.                                )
                                                       )
19

20           The parties now jointly request that the Court (1) refer this matter to the Probation Office for

21 preparation of the Presentence Report and (2) continue the scheduled sentencing date from June 10,

22 2019, to August 26, 2019, at 2:00 p.m. The United States has determined from reviewing the Court’s

23 publicly posted scheduling information that the Court is currently available for a hearing on that date.

24 This matter has not yet been referred to the Probation Office, and no Probation Officer has been

25 assigned, so the parties have not conferred with that office regarding the proposed sentencing date. In

26 support of their request, the parties further state as follows:

27           1.      On August 7, 2017, the defendant Chaganlal pleaded guilty to the charge contained in the

28 Information in this case. The defendant Chaganlal’s plea was pursuant to a plea agreement in which he

     JOINT MTN. FOR REFERRAL TO PROBATION OFFICE AND TO
     CONT. SENTENCING HEARING AND ORDER [CR 17-0385 HSG]
 1 agreed to cooperate in the investigation and prosecution of other individuals.

 2          2.      At the time of the defendant’s entry of plea, based on the defendant’s ongoing

 3 cooperation with the United States’ investigation and prosecution of other individuals, the parties

 4 requested that the Court set no sentencing date. Furthermore, the parties requested that no referral be

 5 made to the Probation Office at that time for the preparation of the Presentence Report. The Court

 6 granted both of those requests. Since that time, the Court has set a series of sentencing status dates,

 7 which have been continued on paper numerous times pending the trial of the case United States v.

 8 Saleem Khan, CR 17-0295 HSG. The defendant Khan was scheduled to proceed to trial in February

 9 2019. However, Khan entered guilty pleas to securities fraud charges in late January 2019. Khan’s

10 sentencing date is currently schedule for June 24, 2019.

11          3.      It is possible that the defendant Chaganlal may be able to provide cooperation and

12 assistance regarding the sentencing proceedings in the Khan case. As noted above, Khan’s sentencing is

13 now set for June 24, 2019.

14          4.      Accordingly, for the reasons set forth above, and in order for the government and the

15 Court to be able to assess the defendant Chaganlal’s cooperation at the time of sentencing, the parties

16 jointly request that the Court (1) refer this case to the Probation Office for preparation of the Presentence

17 Report and (2) continue Chaganlal’s sentencing date from June 10, 2019, to August 26, 2019.

18           5.     A proposed Order is submitted herewith.

19

20 SO STIPULATED.

21 Dated: March 25, 2019                                          DAVID L. ANDERSON
                                                                  United States Attorney
22
                                                                         /s/
23
                                                                  _______________________________
24                                                                KYLE F. WALDINGER
                                                                  Assistant United States Attorney
25

26                                                                       /s/
     Dated: March 25, 2019                                        _______________________________
27
                                                                  JOSH A. COHEN
28                                                                Attorney for defendant CHAGANLAL

     JOINT MTN. FOR REFERRAL TO PROBATION OFFICE AND TO
     CONT. SENTENCING HEARING AND ORDER [CR 17-0385 HSG]                                               2
 1                                                      ORDER

 2          GOOD CAUSE APPEARING,

 3          For the reasons stated in the parties’ Joint Motion and Request, the Court hereby (1) refers this

 4 case to the Probation Office for preparation of a presentence investigation report and (2) orders that the

 5 sentencing hearing in this case be continued from June 10, 2019, to August 26, 2019, at 2:00 p.m.

 6

 7 Dated this 26th day of March, 2019.
                                                                 _______________________________
 8                                                               HON. HAYWOOD S. GILLIAM, JR.
                                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT MTN. FOR REFERRAL TO PROBATION OFFICE AND TO
     CONT. SENTENCING HEARING AND ORDER [CR 17-0385 HSG]                                              3
